Exhibit 10.9

SECOND AMENDMENT
TO
CHANGE IN CONTROL EMPLOYMENT AGREEMENT

     This Second Amendment to Change in Control Employment Agreement (this
“Amendment”) is made and entered into by and between Healthaxis, Ltd., a Texas
limited partnership (“Healthaxis”), and John Carradine (the “Executive”), to be
effective as of the 13th day of May, 2005.


     WHEREAS, Healthaxis and Executive are parties to that certain Change in
Control Employment Agreement dated as of January 1, 2002 (the “Agreement”), as
amended pursuant to that certain First Amendment to Change in Control Employment
Agreement dated as of January 1, 2003, which sets forth, among other things, the
terms and conditions pursuant to which Healthaxis or its successor will continue
to employ the Executive and/or the amount of certain payments that would be made
to the Executive upon certain events following a Change in Control;


     WHEREAS, the parties desire to further amend the Agreement as provided
herein; and


     WHEREAS, except as otherwise defined herein, all capitalized terms used in
this Amendment shall have the meaning specified in the Agreement.


     NOW, THEREFORE, for and in consideration of the mutual covenants and
agreements contained herein and in the Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged and
confessed, Healthaxis and Executive do hereby agree as follows:


          1. Change in Control. The parties acknowledge and agree that a “Change
in Control” has occurred under the terms of the Agreement as a result of the
consummation of the transactions contemplated by that certain Stock and Warrant
Purchase Agreement dated February 23, 2005 by and between Healthaxis and Tak
Investments, Inc. (the “Purchase Agreement”). As a result, the “Effective Date”
referenced in the Agreement shall be the date of this Amendment and the
“Employment Period” referenced in the Agreement shall henceforth commence.


          2. New Travel Responsibilities. As a result of the consummation of the
transactions contemplated by the Purchase Agreement, Executive acknowledges that
he may be required to travel on Healthaxis business to India and the
Virginia/Washington D.C. area more than has been the case in the past, and
Executive agrees that Healthaxis’ requirement that the Executive engage in such
travel shall not constitute grounds for Executive’s termination of employment
with “Good Reason” under Section 4(c)(iii) of the Agreement. Notwithstanding the
foregoing, the Executive shall continue to be based at the Healthaxis office
provided for in Section 3(a)(i)(B) of the Agreement.


--------------------------------------------------------------------------------

 

          3. Elimination of Executive’s Unilateral Termination Period. The
Agreement is hereby amended by deleting the final sentence of Section 4(c) of
the Agreement entitling the Executive to terminate his employment with
Healthaxis for any reason during the 30-day period immediately following the
first anniversary of the Effective Date.


          4. Cash Payment;Vesting of Options; Additional Grant. In consideration
of Executive’s foregoing agreement to the amendments to the Agreement and the
other covenants and agreements contained herein, Healthaxis does hereby agree
(a) to pay Executive a lump sum payment of $10,000 in cash within five (5)
business days of the closing of the transactions contemplated by the Purchase
Agreement (subject to applicable tax withholding requirements), (b) that all
outstanding stock options awarded by Healthaxis or its affiliates to the
Executive prior to the date of this Amendment shall become 100% vested and the
related stock options shall become fully exercisable, and (c) simultaneously
with the closing of the transactions contemplated by the Purchase Agreement, the
Executive shall be granted an additional 60,000 stock options under the
Healthaxis Inc. 2000 Stock Option Plan, which additional options shall have an
exercise price equal to the market price of Healthaxis common stock on the date
of the grant. Of these stock options so granted, 25% shall vest on the date of
grant, and an additional 25% shall vest on each of the following three
anniversary dates of the date of grant; provided, that such options shall be
subject to the otherwise applicable accelerated vesting and extended exercise
provisions of Section 5(a)(ii) of the Agreement. Healthaxis and the Executive
agree to take such further actions as shall be necessary to document the
foregoing agreement relating to the vesting of stock options and additional
option grant.


     Except as expressly amended as provided herein, the Agreement shall
continue in full force and effect in accordance with its terms.


     EXECUTED by the parties to be effective as of the date set forth
hereinabove.


HEALTHAXIS: EXECUTIVE:       Healthaxis, Ltd.       /s/ John Carradine    

--------------------------------------------------------------------------------

By: Healthaxis Managing Partner, LLC,
General Partner John Carradine       By: /s/ James. W. McLane    

--------------------------------------------------------------------------------

    James W. McLane     President  


--------------------------------------------------------------------------------